Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to Applicants’ application filed on 09/11/2019. Claims 1-20 are presented for examination and are rejected for the reasons indicated herein below.     



Claim Objections
2.	Claims 1-2, 4-7, 9-10, 12 and 17-20 are objected to because of the following informalities: 

Claim 1, lines 1-2, recites “the switched power circuit” it should be changed to “the switchmode power circuit”. Appropriate correction is required. 

Claim 2, line 4, recites “the detected common-mode signal” it should be changed to “the detected common-modevoltage”. Appropriate correction is required. 

Claim 4, should be amended as follows: The switcha switching cycle of the switchmode power circuit, a difference between the first signal and the second signal; and increment or decrement the count stored in the binary counter, based on the determined difference. Appropriate correction is required. 
Claim 4, line 6, recites the limitation “the count stored in”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 5, line 5, recites “a slew rate” it should be changed to “[[a]] the slew rate”. Appropriate correction is required. 
Claim 6, line 1, recites “the weighted driver circuit” it should be changed to “the weighted gate driver circuit”. Appropriate correction is required. 

Claim 6, line 2, recites “a slew rate” it should be changed to “[[a]] the slew rate”. Appropriate correction is required. 

Claim 7, line 1, recites “the weighted driver circuit” it should be changed to “the weighted gate driver circuit”. Appropriate correction is required. 

Claim 7, line 3, recites “the weighted driver circuit” it should be changed to “the weighted gate driver circuit”. Appropriate correction is required. 

Claim 7, line 4, recites “a slew rate” it should be changed to “[[a]] the slew rate”. Appropriate correction is required. 
Claim 9, line 1, recites the limitation “the load”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 10, line 1, recites “wherein the circuit” it should be changed to “wherein the switch mode power  circuit”. Appropriate correction is required. 

Claim 12, line 3, recites “an inductor” it should be changed to “[[an]] a first inductor”. Appropriate correction is required. 

Claim 17, line 1, recites “The switch mode power circuit of claim 12,” it should be changed to “The device 

Claim 18, line 4, recites “a switching circuit” it should be changed to “a switching element 
Claim 19, should depend from claim 18. Appropriate correction is required. 

Claim 20, line 1, recites “The method of claim 16, wherein the timing parameter is a delay to the actuation time” it should be changed to “The method of claim 18 [[16]], wherein the timing parameter is a delay toan actuation time”. Appropriate correction is required. 




Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 12-13, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wibben (U.S. Pat. No. 9,425,785 B1).

Regarding claim 1, Wibben (e.g. see Figs. 2-16) discloses “A switch mode power circuit to control a common-mode signal (e.g. see Fig. 7, also see col. 1, lines 16-18), the switched power circuit comprising: a first switch and a second switch configured to establish switch mode voltage or current between a first node and a second node (e.g. Fig. 7, see 12, SW, 11, 14, 15 and Vout); and a feedback circuit (e.g. Fig. 7, see 240, 210 and 48) configured to: detect common-mode voltage generated at the first node and the second node by a first signal generated by the first switch and a second signal generated by the second switch (e.g. Fig. 7, see SW, Vout, 240, 114 and 48); and incrementally adjust a timing parameter of the first signal to adjust the common-mode signal (e.g. Fig. 7, see 114, 214, 230, 244, 216, 48 and 210)”.

Regarding claim 2, Wibben (e.g. see Figs. 2-16) discloses “wherein the feedback circuit (e.g. Fig. 7, see 240 and 48) comprises a memory circuit to store a value to control the timing parameter of the first signal, and an evaluation circuit to incrementally update the stored value based on the detected common-mode signal (e.g. Fig. 7, see 214, 244 and 216, also see col. 11, lines 58-67)”.

Regarding claim 3, Wibben (e.g. see Figs. 2-16) discloses “wherein the memory circuit is a binary counter and the evaluation circuit is a comparator (e.g. Fig. 7, see 214, 244 and 216, also see col. 11, lines 58-67)”.

Regarding claim 4, Wibben (e.g. see Figs. 2-16) discloses “wherein to adjust the timing parameter of the first signal, the feedback circuit (e.g. Fig. 7, see 240 and 48) is configured to: determine, by the comparator at an indicated time in the switching cycle of the switched power circuit, a difference between the first signal and the second signal (e.g. Fig. 7, see 11, 15, Vout, 114, 48, 214 and 244); and increment or decrement the count stored in the counter, based on the determined difference (e.g. Fig. 7, see 114, 214, 244 and 216, also see cols. 10-11)”.

Regarding claim 5, Wibben (e.g. see Figs. 2-16) discloses “wherein: the timing parameter of the first signal is a slew rate of the first signal (e.g. Fig. 7, see 114, 116, 214, 244 and 216, also see col. 1, lines 16-18 and col. 11, lines 58-67); the feedback circuit (e.g. Fig. 7, see 240, 210 and 48) comprises a weighted gate driver circuit (e.g. Fig. 7, see 210); and to adjust the timing parameter of the first signal, the weighted gate driver circuit is configured to use the value stored in the memory circuit to adjust a slew rate of the first signal (e.g. Fig. 7, see 114, 116, 214, 244, 216, 212 and 210, also see col. 1, lines 16-18 and col. 11, lines 58-67)”.

Regarding claim 6, Wibben (e.g. see Figs. 2-16) discloses “wherein the weighted driver circuit is configured to use the value stored in the memory circuit to adjust a slew rate of the first signal by adjusting a control signal used to drive the first switch (e.g. Fig. 7, see 114, 116, 214, 244, 216, 212 and 210, also see col. 1, lines 16-18 and col. 11, lines 58-67)”.
Regarding claim 7, Wibben (e.g. see Figs. 2-16) discloses “wherein the weighted driver circuit comprises a drive transistor having an adjustable effective width, and the weighted driver circuit is configured to use the value stored in the memory circuit to adjust a slew rate of the first signal by adjusting the effective width of the drive transistor (e.g. Fig. 7, see 114, 116, 214, 244, 216, 212 and 210, also see col. 1, lines 16-18 and col. 11, lines 58-67)”.

Regarding claim 8, Wibben (e.g. see Figs. 2-16) discloses “wherein: the timing parameter of the first signal comprises a delay in the first signal (e.g. Fig. 7, see 214, 244, 216, 212 and 210, also see col. 1, lines 16-18 and col. 11, lines 58-67); the feedback circuit comprises a weighted delay circuit (e.g. Fig. 7, see 214, 244, 216, 212 and 210, also see col. 1, lines 16-18 and col. 11, lines 58-67); and to adjust the time parameter of the first signal, the weighted delay circuit is configured to use the value stored in the memory circuit to adjust the delay in the first signal (e.g. Fig. 7, see 114, 116, 214, 244, 216, 212 and 210, also see col. 1, lines 16-18 and col. 11, lines 58-67)”.

Regarding claim 9, Wibben (e.g. see Figs. 2-16) discloses “further comprising the load circuit, the load circuit comprising an inductive element that is coupled to the first node and the second node (e.g. Fig. 7, see SW, 15, Vout, 16 and 20)”.

Regarding claim 12, Wibben (e.g. see Figs. 2-16) discloses “A device having a circuit for reducing common-mode electromagnetic interference (e.g. see Fig. 7, also see col. 1, lines 16-18), the circuit comprising: an inductor having a first terminal and a second terminal (e.g. Fig. 7, see 16, SW and Vout); a first switch circuit coupled to the first terminal at a first node and a second switch circuit coupled to the second terminal at a second node (e.g. Fig. 7, see 12, SW, 16, 14, 15, 20 and Vout); a driver circuit configured to control a switching characteristic of the first switch circuit (e.g. Fig. 7, see 210); and a feedback circuit coupled to the first node and the second node (e.g. Fig. 7, see 240 and 48), the feedback circuit comprising: a storage circuit that is configured to provide an input to the driver circuit (e.g. Fig. 7, see 48, 240, 114, 214, 244, 216, 210); and a comparator circuit that is configured to incrementally update the storage circuit based on a first signal at the first node and a second signal at the second node to reduce a common mode voltage in the first signal and the second signal (e.g. Fig. 7, see 48, 240, 114, 214, 230, 244, 216, 210)”.
Regarding claim 13, Wibben (e.g. see Figs. 2-16) discloses “wherein the storage circuit comprises a counter circuit and the driver circuit comprises a binary weighted gate driver circuit (e.g. Fig. 7, see 214, 244, 216, 212 and 210, also see col. 11, lines 58-67)”.

Regarding claim 15, Wibben (e.g. see Figs. 2-16) discloses “wherein the storage circuit comprises a delay line control circuit and the driver circuit comprise a delay line circuit (e.g. Fig. 7, see 214, 244, 216, 212 and 210, also see col. 11, lines 58-67)”.

Regarding claim 16, Wibben (e.g. see Figs. 2-16) discloses “wherein the comparator circuit is configured to: compare a reference signal to an average of the first signal and the second signal (e.g. Fig. 7, see 11, 15, Vout, 114, 48, 214, 244, 216 and 218, also see cols. 10-11); and incrementally update the storage circuit based on a result of the comparison (e.g. Fig. 7, see 11, 15, Vout, 114, 48, 214, 244, 216 and 218, also see cols. 10-11)”.


Regarding method claims 18-20; they all comprise substantially same subject matter as in the recited apparatus claims 1-17, therefore method claims 18-20 are also rejected under the same ground of rejection as clearly discussed in the rejection to the apparatus claims 1-17. Also the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated). 




Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-11, 14 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wibben (U.S. Pat. No. 9,425,785 B1) in view of Trevisan et al. (U.S. Pub. No. 2017/0099002 A1).

Regarding claim 10, Wibben (e.g. see Figs. 2-16) discloses a power regulator having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the circuit comprises a bridge converter comprising a transformer, and the first switch is a pull-down switch that is coupled to a first terminal of a winding of the transformer at the first node and the second switch is a pull-up switch that is coupled to a second terminal of the winding of the transformer at the second node”. However, Trevisan et al. shows “the circuit comprises a bridge converter comprising a transformer, and the first switch is a pull-down switch that is coupled to a first terminal of a winding of the transformer at the first node and the second switch is a pull-up switch that is coupled to a second terminal of the winding of the transformer at the second node (Trevisan et al., e.g. Fig. 1, see a bridge converter comprising a transformer, a pull-down switch M1, PHX, the primary winding of the transformer, PHY and a pull-up switch M4)”.  Having a bridge converter comprising a transformer, a pull-down switch and a pull-up switch and such connection as taught by Trevisan et al. in the power regulator of Wibben would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a bridge converter comprising a transformer, a pull-down switch and a pull-up switch and such connection as taught by Trevisan et al. in the power regulator of Wibben for the purpose of using a well-known alternative converter type and reducing common-mode noise. Also for the purpose of making the device more widely usable.

Regarding claim 11, Wibben (e.g. see Figs. 2-16) discloses a power regulator having all the claimed subject matter as discussed in the rejection to claim 1, except for “further comprising a switched rectifier, wherein: the switched rectifier comprising a transformer; the first switch is coupled to a first terminal of a first winding of the transformer; the second switch is coupled to a second terminal of the first winding of the transformer; and a second winding of the transformer being configured to induce a switch mode voltage or current in the first winding of the transformer”. However, Trevisan et al. shows “a switched rectifier, wherein: the switched rectifier comprising a transformer; the first switch is coupled to a first terminal of a first winding of the transformer; the second switch is coupled to a second terminal of the first winding of the transformer; and a second winding of the transformer being configured to induce a switch mode voltage or current in the first winding of the transformer (Trevisan et al., e.g. Fig. 1, see a switched rectifier comprising a transformer with a primary winding a secondary winding, also see M1-M6 and their connection with the transformer)”.  Having a switched rectifier comprising a transformer with two windings, two switches and such connection as taught by Trevisan et al. in the power regulator of Wibben would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a switched rectifier comprising a transformer with two windings, two switches and such connection as taught by Trevisan et al. in the power regulator of Wibben for the purpose of using a well-known alternative converter type and reducing common-mode noise. Also for the purpose of making the device more widely usable.

Regarding claim 14, Wibben (e.g. see Figs. 2-16) discloses a power regulator having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the first switch circuit is a pull-down circuit that is configured to drive the first node to a negative voltage relative to the second node and the second switch circuit is a pull-up circuit that is configured to drive the second node to a positive voltage relative to the first node”. However, Trevisan et al. shows “wherein the first switch circuit is a pull-down circuit that is configured to drive the first node to a negative voltage relative to the second node and the second switch circuit is a pull-up circuit that is configured to drive the second node to a positive voltage relative to the first node (Trevisan et al., e.g. Fig. 1, see a pull-down switch M1, PHX, the primary winding of the transformer, PHY and a pull-up switch M4)”.  Having a pull-down switch and a pull-up switch and such function as taught by Trevisan et al. in the power regulator of Wibben would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a pull-down switch and a pull-up switch and such function as taught by Trevisan et al. in the power regulator of Wibben for the purpose of using a well-known alternative converter type and reducing common-mode noise. Also for the purpose of making the device more widely usable.

Regarding claim 17, Wibben (e.g. see Figs. 2-16) discloses a power regulator having all the claimed subject matter as discussed in the rejection to claim 1, except for “further comprising a second inductor coupled to a power supply, the second inductor configured to induce a voltage or current in the first inductor”. However, Trevisan et al. shows “a second inductor coupled to a power supply, the second inductor configured to induce a voltage or current in the first inductor (Trevisan et al., e.g. Fig. 1, see the primary and secondary windings of the transformer)”.  Having a second inductor coupled to a power supply and configured to induce a voltage or current in the first inductor as taught by Trevisan et al. in the power regulator of Wibben would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a second inductor coupled to a power supply and configured to induce a voltage or current in the first inductor as taught by Trevisan et al. in the power regulator of Wibben for the purpose of using a well-known alternative converter type and reducing common-mode noise. Also for the purpose of making the device more widely usable.





Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839